El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*718Presentada para su inscripción en el Registro de la Pro-piedad de Aguadilla la escritura de hipoteca voluntaria otor-gada el 12 de ag’osto de 1916 por Guillermo Abren y su esposo a favor de Jorge Silva y Manuel Jiménez, el registrador se negó a ello por “el defecto insubsanable de no determinarse claramente la cantidad de que cada una de las fincas hipo-tecadas ha de responder del gravamen que sobre las mismas se impone, ni distribuirse la parte de crédito que corresponde separadamente a don Manuel Jiménez Serra y don Jorge Silva y Sapia en cada uno de los inmuebles.” También con-signó el registrador en su nota “el defecto subsanable de no haber dado fe el notario autorizante, de la edad, estado, pro-fesión y vecindad de los otorgantes.” Contra ambas califi-caciones interpusieron los señores Jiménez y Silva el presente recurso gubernativo.
Examinemos en primer lugar la cuestión relativa al de-fecto insubsanable. En la escritura de que se trata Abren confesó hallarse adeudando a Jiménez y a Silva la suma de mil pesos, quinientos a cada uno, y para garantir el pago do la misma, de sus intereses y de doscientos pesos más para costas, gastos y honorarios de abogado, en caso de ejecución, constituyó con el consentimiento de su esposa, hipoteca volun-taria a favor de sus acreedores, sobre dos predios de terreno que se describen debidamente, uno de cincuenta y tres cuerdas cincuenta céntimos y otro de cuatro cuerdas cincuenta cénti-mos. “Las fincas hipotecadas,” dice la escritura, “respon-den de la deuda, intereses y costas, en proporción a su cabida, y las partes convienen en valorarlas, únicamente a los efectos de esta hipoteca, en las mismas cantidades de que responden.” “Y se conviene,” dice también la escritura, “que ninguno de los acreedores tenga preferencia para el cobro, sobre el otro. ’ ’
El artículo 119 de la Ley Hipotecaria, prescribe que:
“Cuando se hipotequen varias fincas a la vez por un sólo crédito, se determinará la cantidad o parte de gravamen de que cada una deba responder.
*719Y su concordante, el 164 del Reglamento, estatuye que:
“Los registradores no inscribirán ninguna hipoteca sobre bienes diferentes afectos a una misma obligación, sin que por convenio entre las partes, o por mandato judicial en su caso, se determine previa-mente la cantidad de que cada finca deba responder.
“Las partes podrán acordar la distribución prevenida en el pá-rrafo anterior, en el mismo título que se deba inscribir, o en otro instrumento público o solicitud dirigida al registrador, firmada o ra-tificada ante él por los interesados.
“La inscripción en estos casos se hará en la forma que prescribe -el artículo 252 de este reglamento.”
Acepta el recurrente la vigencia de los preceptos trans-critos, y sostiene que cumplió con ellos porque de la escritura resulta “que si Abreu dió en hipoteca a Jiménez y a Silva, en garantía de mil dólares, la mitad para cada uno, una finca -de cincuenta y tres cuerdas, cincuenta céntimos, y otra de cuatro cnerdas cincuenta céntimos, que deben responder en proporción a su cabida, según los términos del contrato, y ■sin que ninguno de los dos acreedores tenga preferencia sobre el otro para el cobro, como claramente se determina en el Aecho cuarto de la mencionada escritura; lógico es que la finca de mayor cabida responda de novecientos veinte y dos dólares cuarenta y dos centavos de capital, de los intereses ■correspondientes a esa suma y de ciento ochenta y cuatro dólares cuarenta y ocho centavos para costas, mientras que, la de menor cabida responde únicamente de setenta y siete dólares cincuenta y ocho centavos de capital, intereses de esta suma, y de quince dólares cincuenta y dos centavos para costas; y que de esas sumas la mitad responde del crédito ■de don Manuel Jiménez Serra, y la otra mitad del de don Jorge Silva Sapia, sin preferencia para ninguno de ellos.” Por el contrario, el registrador entiende “que las frases res-ponderán en proporción a su cabida, no son lo suficientemente claras como requiere la ley para determinar con exactitud la parte del gravamen que se impone sobre varios inmuebles, *720y, por consiguiente, careciendo de diclio requisito, no es ins-cribible la escritura.”
A nuestro juicio, tiene en parte razón el registrador. La-escritura no es tan clara como debiera. La cantidad debe precisarse por los contratantes y no dejarse a la deducción del funcionario encargado de inscribir el documento. Pero si bien esto es así, no puede sostenerse que las partes hayan dejado de cumplir en absoluto el precepto de la ley y del regla-mento sobre la matéria, como sucedió en el caso de Ortiz v. El Registrador de San Germán, 16 D. P. R. 676, invocado por el registrador. En- tal virtud opinamos que el defecto existente debe calificarse de subsanable y no de insubsanable como lo hizo el registrador. El mismo artículo del Regla-mento Hipotecario que dejamos citado, expresa las formas en que puede el defecto subsanarse.
En cuanto al defecto subsanable apuntado por el regis-trador, existe, a nuestro juicio. Terminantemente prescribe la ley notarial vigente que los notarios darán fe en los ins-trumentos públicos que otorguen no solo del conocimiento de las partes, si que también de la edad, estado, profesión y ve-cindad de los otorgantes (sec. 16 de la Ley Notarial de 1906), y en este caso el notario se limitó a dar fe “del conocimiento-personal de los comparecientes.”
Habiendo en consideración todo lo expuesto, debe orde-narse al registrador que verifique la inscripción solicitada, con los defectos subsanables de que se deja hecho mérito.

Con lugar el recurso en cuanto a la califi-cación de defecto vnsubsanáble que con-tiene la nota recurrida y sin lugar en cuanto a la otra calificación de defecto subsanable.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.